Citation Nr: 1340232	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran presented testimony before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the claims file. 

Unfortunately, the Veteran died in January 2012.  Consequently, the Board dismissed the Veteran's appeal in March 2012.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2012), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).  The appellant, as the surviving spouse of the Veteran, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claims.  (She submitted a request for substitution that was received by the RO in January 2012, within one year following the date of the Veteran's death.)


The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims herein at issue.  


REMAND

The Board is of the opinion that additional development is required before the appeal is decided.

The Board notes that during the December 2011 hearing before the undersigned, the Veteran testified that in the previous year, his left knee pain had become more severe.  Additionally, the Board observes that the most recent private treatment record contained in the claims file, dated in July 2011, indicates that the Veteran was scheduled to return for further treatment 2 months later.  Further, the most recent VA treatment records contained in the claims file are dated in August 2009.  Therefore, the Board finds that the RO should obtain, and associate with the claims file or Virtual VA, all outstanding treatment records pertinent to the issues on appeal. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of all available, outstanding records pertinent to the claims on appeal, to include any relevant private treatment records dated since July 2011 and any relevant VA records for the period since August 2009.

2.  The RO should also undertake any other development it determines to be warranted. 

3.  Then, the RO should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

